Citation Nr: 0410668	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  96-13 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to service connection for a skin disorder, claimed as 
residuals of jungle rot.

Whether new and material evidence has been presented to reopen a 
claim for service connection for sinusitis or an upper respiratory 
infection.

Whether new and material evidence has been presented to reopen a 
claim for service connection for residuals of encephalitis.

Entitlement to a compensable rating for an appendectomy scar.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from October 1946 to October 1949, 
September 1950 to September 1951, and from February 1952 to June 
1953.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1995 decision by the Department of Veterans 
Affairs (VA) Waco, Texas, Regional Office (RO).  That decision 
found that new and material evidence had not been presented to 
reopen claims for service connection for sinusitis or an upper 
respiratory disorder, residuals of jungle rot, or residuals of 
encephalitis.  The October 1995 decision also continued a 
noncompensable rating for an appendectomy scar.

The Board notes that the veteran's claim for service connection 
for a skin disorder, claimed as residuals of jungle rot, has been 
adjudicated as a claim to reopen a previously denied claim.  
However, the November 1954 decision, which the RO indicated was 
the previous final decision in that matter, denied service 
connection specifically for cellulitis.  Other skin disorders, to 
include residuals of jungle rot, were not discussed in the 
decision.  The Board finds that the issue of entitlement to 
service connection for a skin disorder, claimed as residuals of 
jungle rot, has not been previously adjudicated.  Accordingly, the 
Board will evaluate this claim as an original claim.

FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal has 
been obtained, and the VA has satisfied the duty to notify the 
veteran of the law and regulations applicable to the claims, the 
evidence necessary to substantiate the claims, and what evidence 
was to be provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.

2.  The evidence of record does not reasonably show that the 
veteran has a diagnosed skin disorder, to include residuals of 
jungle rot, which had its origins in service.

3.  The RO's November 1954 decision, which denied service 
connection for sinusitis, bronchitis and pneumonia, was not timely 
appealed following the RO's notice of denial to the veteran.

4.  The additional evidence submitted since the RO's November 1954 
decision is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service connection 
for sinusitis or an upper respiratory disorder.

5.  The RO's June 1954 decision, which denied service connection 
for residuals of encephalitis, was not timely appealed following 
the RO's notice of denial to the veteran.

4.  The additional evidence submitted since the RO's June 1954 
decision is not so significant that it must be considered in order 
to fairly decide the merits of the claim for service connection 
for residuals of encephalitis.

5.  The evidence of record does not reasonably show that an 
appendectomy scar is manifested by limitation of function, 
ulceration, or pain or tenderness on objective demonstration.


CONCLUSIONS OF LAW

1.  A skin disorder, claimed as residuals of jungle rot, was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  The RO decision of November 1954, which denied service 
connection for sinusitis, bronchitis and pneumonia, is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

3.  Evidence received since the November 1954 decision is not new 
and material, and the claim for entitlement to service connection 
for sinusitis or an upper respiratory disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2003).

4.  The RO decision of June 1954, which denied service connection 
for residuals of encephalitis, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.302 (2003).

5.  Evidence received since the June 1954 decision is not new and 
material and the claim for entitlement to service connection for 
residuals of encephalitis is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

6.  An appendectomy scar is not compensable according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7804 (2002 & 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

As an initial matter, the Board observes that, during the pendency 
of this appeal, substantial revisions have been made to the laws 
and regulations concerning the VA's duties in developing a claim 
for a VA benefit.  On November 9, 2000, the Veterans Claims 
Assistance Act (VCAA), Pub. L. No. 106-475, 11 Stat. 2096 (2000) 
was enacted.  The VCAA redefines the VA's obligations with respect 
to its duty to assist the claimant with the development of facts 
pertinent to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of enactment 
of the VCAA or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).

The final rule implementing the VCAA was published on August 29, 
2001.  66 Fed. Reg. 45,620-45,623 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159 and 3.326(a) (2003)).  
These regulations, likewise, apply to any claim for benefits 
received by the VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by the VA as of that 
date, with the exception of the amendment to 38 C.F.R. § 3.156(a) 
(relating to the definition of new and material evidence) and to 
the second sentence of § 3.159(c) and § 3.159(c)(4)(iii) 
(pertaining to VA assistance in the case of claims to reopen 
previously denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the VA's 
statutory duty to assist him with the development of facts 
pertinent to these claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  Specifically, the RO has obtained 
records corresponding to medical treatment reported by the veteran 
and has afforded him a VA examination to assess the nature and 
etiology of his claimed disorders.  There is no indication of 
additional relevant medical evidence that the RO has not obtained 
or attempted to obtain.

The VA's duty to notify the veteran of the evidence necessary to 
substantiate his claims has also been met, as the RO informed him 
of the need for such evidence in an April 2003 letter.  See 38 
U.S.C.A. § 5103A (West 2002).  This letter, which includes a 
summary of the newly enacted provisions of 38 U.S.C.A. §§ 5103 and 
5103A, also contains a specific explanation of the type of 
evidence necessary to substantiate the veteran's claims, as well 
as which portion of that evidence (if any) was to be provided by 
him and which portion the VA would attempt to obtain on his 
behalf.  The specific requirements for a grant of the benefits 
sought on appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The United States Court of Appeals for Veterans Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet App. 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.

In the present case, regarding the issues presently before the 
Board, a substantially complete application was received in July 
1995.  Thereafter, in a rating decision dated in October 1995 
those issues were denied.  Only after the rating action was 
promulgated did the AOJ, in April 2003, provide notice to the 
claimant regarding what information and evidence is needed to 
substantiate the claims, as well as what information and evidence 
must be submitted by the claimant, what information and evidence 
will be obtained by VA and the need for the claimant to submit any 
evidence in his possession that pertains to the claims.  The 
veteran was also issued supplemental statements of the case 
(SSOCs) in October 2002 and August 2003.  These SSOCs documented 
the evidence used to evaluate the veteran's claims and supplied 
the veteran with the appropriate regulations regarding VA's duty 
to assist the veteran with his claims.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the claims, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, the Secretary can 
properly cure a defect in the timing of the notice, it did leave 
open the possibility that a notice error of this kind may be non-
prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-422.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The Secretary 
has failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the veteran to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, 353 F 3d 1369 
(2004) (There is no implicit exemption for the notice requirements 
contained in 38 U.S.C.A. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans Claims 
Court shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C.A. § 7104(a), all questions in a matter that under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an AOJ 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104 (2003).  There simply is no "adverse determination" as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, 17 Vet. App. at 421-22.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (2003) (harmless 
error).

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in April 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to transfer and certification of the 
veteran's case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  After the notice was provided, the case was 
readjudicated and a SSOC was provided to the veteran in August 
2003.  The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and respond to VA 
notices.

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.

II.  Service Connection for a Skin Disorder,
Claimed as Jungle Rot

Factual Background

Service medical records indicate that the veteran was treated for 
cellulitis of the dorsum of the left foot in February 1948.  The 
service medical record noted that there was a moderate fungus 
infection of the toes of the left foot.  An August 1949 service 
medical record reported that the veteran complained of "jungle 
rot" for the past six to eight months on his feet, which would not 
clear up.  No clinical findings associated with jungle rot were 
noted in the service medical records.

A June 1954 VA examination report noted that the veteran's skin, 
including appendages, was normal.

A November 1954 rating decision denied service connection for 
cellulitis.  The basis of the decision was that the veteran was 
treated for cellulitis, but no current disorder related to 
cellulitis was found on examination.

An April 1994 private treatment note indicated that the veteran 
complained of having hives and swelling in the coccyx and groin 
areas.  The diagnosis was hives or allergic dermatitis.  A May 
1994 private treatment note stated that the veteran presented with 
a complaint of a rash on his back.  He reported that the rash had 
resolved somewhat when he took Benadryl.  The diagnosis was 
allergic dermatitis.  A June 1994 private treatment note stated 
that the veteran had traces of a rash that appeared to be 
allergic, contact in etiology, as well as some systemic 
angioedema.  The physician characterized the rash as an allergic 
reaction.  A private treatment note, dated later in June 1994, 
indicated that the veteran presented with complaints of a rash 
around his neck and under arms.  The physician noted that the rash 
was limited to the area of sun exposure on the neck and deodorant 
exposure under the arms.  She stated that the rash appeared to be 
contact dermatitis.

Private treatment notes from October 1994 to January 1997 do not 
reflect complaints, findings or treatment related to residuals of 
jungle rot, or any other skin disorder.

A May 1997 VA examination report noted that the veteran reported 
some fungal infections on various parts of his body during 
service.  The examiner stated that the veteran did not currently 
have any fungal infections.

The veteran testified before a hearing officer at a hearing held 
at the RO in August 1997.  He stated that jungle rot began in his 
first period of service.  He indicated that it affected his hands, 
feet, chest, neck and under his arms.  He testified that it was 
worse on the exposed parts of his body.  The veteran reported that 
his problems with jungle rot continued when he got out of the 
service.  He stated he still has problems where his skin will 
start to peel and he needs to use creams to treat it.

Criteria

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
see Degmetich v. Brown, 104 F.3d 1328 (1997).  It is now well 
settled that in order to be considered for service connection, a 
claimant must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress specifically 
limited entitlement for service- connected disease or injury to 
cases where such incidents had resulted in a disability.  See also 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability exists); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Having carefully examined all evidence of record in light of the 
applicable law, the Board has concluded that there is no probative 
evidence that the veteran has a currently diagnosed skin disorder 
that may be related to service.  Private treatment notes from 
April to June 1994 do indicate treatment for several rashes.  
However, the physician alternately diagnosed the veteran with 
allergic dermatitis and contact dermatitis.  She attributed the 
veteran's rashes to allergic reactions, specifically noting sun 
exposure and the veteran's deodorant as potential allergens.  An 
August 1949 service medical record does refer to complaints of 
jungle rot.  There are, however, no clinical findings related to 
diagnosis or a treatment of a skin disorder related to the 
veteran's complaints.  The June 1954 VA examination report noted 
that the veteran's skin examination was normal.  Records developed 
subsequent to the veteran's treatment for allergic dermatitis show 
no complaints, findings or treatment related to any skin disorder, 
including residuals of jungle rot.  Furthermore, the May 1997 VA 
examiner stated that the veteran did not have any current fungal 
infections.

The Board is aware of the veteran's contentions that he has 
residuals of jungle rot, and has had such disorder since service.  
However, as the veteran is a layman his assertions as to the 
existence, nature and etiology of his claimed disorder are not 
considered probative with regard to this claim.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where there is a current 
disability.  See 38 U.S.C. §§ 1110, 1131.  Since the medical 
evidence of record does not support the current existence of a 
diagnosed skin disorder, claimed as residuals of jungle rot, 
service connection for such is not warranted.  Brammer, 3 Vet. 
App. at 225.

III.  Whether New and Material Evidence Has Been Presented
To Reopen a Claim for Service Connection for
Sinusitis or an Upper Respiratory Disorder

Factual Background

Service medical records indicate that the veteran complained of 
frequent headaches in the frontal region, a runny nose and post-
nasal drip in December 1947.  The diagnosis was mild, frontal 
sinusitis.  A March 1948 service medical record noted that the 
veteran was treated for bronchitis.  In October 1948 he was 
diagnosed with acute nasopharyngitis.  A November 1952 service 
medical record noted that there was no intranasal evidence of 
sinusitis.  The veteran was diagnosed with an upper respiratory 
infection.

A June 1954 VA examination report noted that the veteran's sinuses 
and respiratory system were normal.

A November 1954 rating decision denied service connection for 
sinusitis, bronchitis and pneumonia.  The basis of the denial was 
that none of the claimed disorders were shown by the evidence of 
record.

A November 1993 private treatment note indicated that the veteran 
sought treatment for cold symptoms.  The diagnosis was sinusitis.

An April 1994 private treatment note reported that the veteran 
stated he had a "complaint behind his eyes," blisters in his 
mouth, and a fever.  The diagnosis was sinusitis.

Private treatment notes from October 1994 to January 1997 do not 
reflect complaints, findings or treatment related to sinusitis or 
an upper respiratory disorder.

A May 1997 VA examination report noted that the veteran 
experienced sinus infections two to three times a year.  The 
veteran reported some drainage from his nose and a post-nasal 
drainage.  The examiner stated that the veteran had a history of 
intermittent frontal sinusitis with postnasal drainage.

The veteran testified before a hearing officer at a hearing held 
at the RO in August 1997.  He stated that he was diagnosed with 
sinusitis during his first period of service.  He testified that 
it was considered "chronic and acute."  The veteran indicated that 
he had problems with his sinuses or an upper respiratory infection 
about every six weeks, and was hospitalized once.  He stated that 
he continued to have problems with his sinuses off and on.

Criteria

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is described under 38 U.S.C.A. § 5108, which provides that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the [Board] shall 
open the claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent submission of new and material evidence, the claim 
cannot be reopened or adjudicated by the VA.  38 U.S.C.A. §§ 5108, 
7105(c); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, which 
is neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so significant 
that it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); See Flossie v. West, 12 Vet. 
App. 1, 4 (1998); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances surrounding 
the origin of the veteran's injury or disability, even where it 
will not eventually convince the Board to alter its decision.  See 
Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be given 
to all the evidence since the last final denial of the claim.  
Evans v. Brown, 9 Vet. App.  273 (1996).  As noted above, the most 
recent denial of the claim was in November 1954.  In Evans, the 
Court indicated that the newly presented evidence need not be 
probative of all the elements required to award the claim, but 
need only tend to prove each element that was a specified basis 
for the last disallowance.  Id. At 284.

Analysis

Because the RO previously denied the veteran's claim of service 
connection for sinusitis, bronchitis and pneumonia in November 
1954, and because the veteran did not file a timely appeal, see 38 
U.S.C.A. § 7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (2003), the 
doctrine of finality as enunciated in 38 U.S.C.A. § 7105(c) 
applies.  As such, the veteran's claim for this benefit may only 
be reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d 
at 1383.  The VA must review all of the evidence submitted since 
the last disallowance, in this case the RO's November 1954 rating 
decision, in order to determine whether the claim may be reopened.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The veteran's claim was initially denied in a November 1954 rating 
decision.  The basis of the initial denial was that there was no 
evidence of record of the claimed disorders.  The evidence of 
record at the time of the previous denial consisted of the 
veteran's service medical records and a June 1954 VA examination 
report.  The evidence submitted with the current claim includes 
private treatment notes from November 1993 to January 1997, a May 
1997 VA examination report, and the veteran's statements and 
testimony before a hearing officer at a hearing held at the RO in 
August 1997.

What was lacking before and is still lacking is evidence of a 
current chronic disability.  The Board notes that private 
treatment notes in November 1993 and April 1994 refer to treatment 
for and a diagnosis of sinusitis.  However, the May 1997 VA 
examiner noted a history of intermittent frontal sinusitis, but 
there were no current clinical findings noted on examination.  
Furthermore, the records developed since the previous denial 
represent to episodes of sinusitis almost forty years after 
separation from service.  These intermittent findings, remote as 
they are from the veteran's periods of service, do not 
sufficiently enhance the prospects of establishing the veteran's 
claim.  Consequently, the Board finds that the evidence submitted 
since the November 1954 denial does not contribute to a more 
complete picture of the circumstances surrounding the veteran's 
claim for entitlement to service connection for sinusitis or an 
upper respiratory disorder, which, in fairness, would warrant 
additional consideration of the matter at hand.  Hodge, supra.

IV.  Whether New and Material Evidence Has Been Presented
To Reopen a Claim for Service Connection for
Residuals of Encephalitis

Factual Background

Service medical records noted that the veteran reported difficulty 
staying awake, which interfered with duty.  A June 1949 service 
medical record noted a history of treatment for Japanese B 
encephalitis one year prior.  The diagnosis was residuals of 
Japanese B encephalitis.  An August 1949 service medical record 
noted that the veteran had been hospitalized since June 1949.  The 
service medical record noted that there had been "no appreciable 
change in the veteran's condition which at no time had been severe 
enough in our minds to go along with the diagnosis of post-
encephalitic somnolence."  The diagnosis was ill-defined condition 
of the central nervous system manifested by complaints of 
hypersomnolence and headache.  An October 1949 service medical 
record noted that a neurological clearance for discharge was 
requested.  The physician noted that there was generalized 
hyporeflexia and the left triceps and right Achilles reflexes were 
slightly increased.  Otherwise, the neurological examination was 
noted to be normal.  A December 1950 service medical record noted 
that the veteran reported with complaints for headaches and 
tiredness.  No disease was found.

An April 1950 report from a VA physician noted an acute history of 
encephalitis with no organic findings at that time.

A June 1950 VA examination report stated that the veteran reported 
that the veteran complained of frontal headaches, a feeling of 
haziness and nosebleeds.  No neurological disorder was found.  The 
examiner noted that no residuals of encephalitis were found.

A June 1954 VA examination report noted a history of encephalitis 
with no VA treatment.

A November 1954 rating decision denied service connection for 
residuals of encephalitis.  The basis for the denial was that 
residuals of encephalitis were not shown on the June 1954 VA 
examination report.

Private treatment notes from November 1993 to January 1997 do not 
refer to complaints, findings or treatment related to residuals of 
encephalitis.

An April 1996 VA examination report noted that the veteran 
reported experiencing residuals of encephalitis.  The examiner 
reported that the veteran's records were made available for 
review.  The examiner stated that he specifically examined the 
veteran for residuals of encephalitis, which were not found.

A May 1997 VA examination report noted that the veteran reported 
getting encephalitis in 1949.  He stated he was hospitalized.  The 
veteran indicated that his sleepiness, drowsiness and fatigue were 
secondary to his encephalitis.  The examiner stated that the 
veteran had encephalitis documented and alleged he had a sleeping 
problem as a result.

The veteran testified before a hearing officer at a hearing held 
at the RO in August 1997.  He stated that he was first diagnosed 
with encephalitis in 1948.  The veteran indicated that he was 
hospitalized during service for encephalitis.  He reported that he 
had residuals of encephalitis, which include sleepiness.

Analysis

Because the RO previously denied the veteran's claim of service 
connection for residuals of encephalitis in June 1954, and because 
the veteran did not file a timely appeal, see 38 U.S.C.A. § 
7105(a)-(b); 38 C.F.R. §§ 20.200, 20.302 (2003), the doctrine of 
finality as enunciated in 38 U.S.C.A. § 7105(c) applies.  As such, 
the veteran's claim for this benefit may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a); Barnett v. Brown, 83 F.3d at 1383.  The VA must 
review all of the evidence submitted since the last disallowance, 
in this case the RO's June 1954 rating decision, in order to 
determine whether the claim may be reopened.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

The veteran's claim was initially denied in a June 1954 rating 
decision.  The basis of the initial denial was that there was no 
evidence of record that the veteran currently had residuals of 
encephalitis.  The evidence of record at the time of the previous 
denial consisted of the veteran's service medical records, an 
April 1950 report from a VA physician, and June 1950 and 1954 VA 
examination reports.  The evidence submitted with the current 
claim includes private treatment notes from November 1993 to 
January 1997, April 1996 and May 1997 VA examination reports, and 
the veteran's statements and testimony before a hearing officer at 
a hearing held at the RO in August 1997.

What was lacking before and is still lacking is evidence of a 
current disability.  In this instance, there are no clinical 
findings of record suggesting that the veteran has residuals of 
encephalitis.  He has been specifically examined for such multiple 
times since service.  The April 1996 VA examiner stated that 
residuals of encephalitis were not found.  In the absence of 
clinical evidence of record establishing a diagnosis of residuals 
of encephalitis, the evidence submitted since the previous denial 
does not improve the prospects of establishing the veteran's 
claim.  Consequently, the Board finds that the evidence submitted 
since the June 1954 denial does not contribute to a more complete 
picture of the circumstances surrounding the veteran's claim for 
entitlement to service connection for residuals of encephalitis, 
which, in fairness, would warrant additional consideration of the 
matter at hand.  Hodge, supra. 

V.  Compensable Rating for an Appendectomy Scar

Factual Background

Service medical records indicate that the veteran had an 
appendectomy in October 1950.  A June 1954 rating decision granted 
service connection for an appendectomy scar and assigned an 
initial noncompensable rating.

Private treatment notes from October 1994 to January 1997 do not 
reflect complaints, findings or treatment related to the veteran's 
appendectomy scar.

The veteran testified before a hearing officer at a hearing held 
at the RO in August 1997.  He testified that his scar was very 
tender.  He indicated that the scar irritated him, so he scratched 
it a lot.  The veteran stated that the scar did not stay inflamed.  
He noted that he did use creams on the scar.  He testified that he 
was not seeing a dermatologist, but his general practitioner 
recommended ointments for his scar.  The veteran indicated that 
there was no inflammation or swelling around the scar and no 
indication of any damage beneath the skin.  He stated that the 
scar itself was very wide, almost an inch wide.

An April 2003 VA examination report indicated that the examiner 
reviewed the veteran's claims file.  Examination revealed a scar 
that was 10.5 cm long and 3 cm wide at its widest portion.  No 
hernia was found beneath the scar.  No keloid or ulceration was 
noted by examination or history.  There was no attachment to deep 
structures and it was not painful on examination.  The veteran 
reported that the area tended to itch, which he treated with cream 
to prevent the itching.  The examiner stated that he found no 
disability and no problems associated with the veteran's scar.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.

The assignment of a particular Diagnostic Code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated symptomatology.  
In reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an explanation for 
the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).

During the pendency of this appeal, changes were made in August 
2002 to the Schedule for Rating Disabilities for skin disorders.  
However, here, the changes made were not substantive in regard to 
the facts in this case.  Specifically, the criteria in the 
applicable Diagnostic Codes of 7803, 7804, and 7805 remained 
essentially the same.  Therefore, neither is more favorable to the 
veteran's claim. See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Under the old criteria, Diagnostic Code 7803, a scar which is 
superficial, poorly nourished, with repeated ulceration will be 
assigned a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic 
Code 7803 (2002).  Under Diagnostic Code 7804, a scar which is 
manifested as superficial, tender, and painful on objective 
demonstration will be assigned a 10 percent evaluation.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002).  Under Diagnostic Code 7805, 
a scar will be rated on limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).

Under the new criteria, Diagnostic Code 7803 assigns a 10 percent 
evaluation for a scar which is superficial and unstable.   38 
C.F.R. § 4.118, Diagnostic Code 7803 (2003).  An unstable scar is 
one where, for any reason, there is frequent loss of covering of 
skin over the scar.  Id. at Note 1.  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 2.  
Under Diagnostic Code 7804, a scar which is manifested as 
superficial and painful on examination will be assigned a 10 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  A superficial scar is one not associated with underlying 
soft tissue damage. Id. at Note 1.  Under Diagnostic Code 7805, a 
scar will be rated on limitation of function of the affected part.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2003).

In every instance where the schedule does not provide a 0 percent 
evaluation for a diagnostic code, a 0 percent evaluation shall be 
assigned when the requirements for a compensable evaluation are 
not met.  38 C.F.R. § 4.31 (2003).

Analysis

After having carefully reviewed the evidence of record, the Board 
finds that the evidence is against the claim for a compensable 
evaluation for an appendectomy scar.  In the April 2003 
examination report, the examiner stated that the veteran had a 
scar that measured 10.5 cm in length and 3 cm in width at its 
widest portion.  No herniation was found beneath the scar.  No 
keloid or ulceration was noted by examination or by the veteran's 
history.  The examiner stated that he found no disability 
associated with the veteran's scar.  Therefore, the evidence has 
not established that the veteran's scar is poorly nourished with 
repeated ulceration, superficial and unstable, tender and painful 
on objective demonstration, or that it limits function so as to 
warrant a compensable evaluation.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2002 & 2003).

The Board notes that the veteran has not alleged that his 
appendectomy scar is painful, tender, or limits function.  He has 
repeatedly stated that the itching of his scar, which he feels 
warrants a compensable evaluation, constantly irritates him.  
Regardless, while the veteran asserts that he warrants a 
compensable evaluation, the itching he decribes is not recognized 
as a tenable basis for granting a compensable rating.  Itching is 
not perceived as productive of impairment that would be analogous 
to pain and tenderness associated with the scar region.

The veteran is competent to report his symptoms.  To the extent 
that he has asserted he warrants a compensable evaluation, the 
medical findings do not support a finding of such.  As stated 
above, the April 2003 VA examiner specifically noted there was no 
disability associated with the veteran's scar.  Also, no medical 
professional has described the scars as ulcerated, tender, or 
painful.  These findings are consistent with a noncompensable 
evaluation.  The Board attaches greater probative weight to the 
clinical findings of skilled, unbiased professionals than to the 
veteran's statements, even if sworn, in support of a claim for 
monetary benefits.  To this extent, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), the 
Court held that the Board does not have jurisdiction to assign 
extra-schedular evaluations under 38 C.F.R. § 3.321(b)(1), in the 
first instance.  However, there is no evidence that the veteran's 
appendectomy scar alone has caused such marked interference with 
employment or necessitated frequent periods of hospitalization for 
the periods at issue such as would render impractical the 
application of the regular schedular standards.  In the absence of 
such factors, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for a skin disorder, claimed as 
jungle rot, is denied.

New and material evidence has not been submitted to reopen a claim 
for service connection for sinusitis or an upper respiratory 
disorder.

New and material evidence has not been presented to reopen a claim 
for service connection for residuals of encephalitis.

Entitlement to a compensable rating for an appendectomy scar is 
denied.




	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



